People ex rel. Williams v New York State Div. of Parole (2018 NY Slip Op 00496)





People v New York State Div. of Parole


2018 NY Slip Op 00496


Decided on January 25, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: January 25, 2018

524612

[*1]THE PEOPLE OF THE STATE OF NEW YORK ex rel. THOMAS WILLIAMS, Appellant,
vNEW YORK STATE DIVISION OF PAROLE, Respondent.

Calendar Date: December 13, 2017

Before: Garry, P.J., McCarthy, Mulvey, Aarons and Rumsey, JJ.


Thomas Williams, Rochester, appellant pro se.

MEMORANDUM AND ORDER
Appeal from a judgment of the Supreme Court (McDonough, J.), entered September 12, 2016 in Albany County, which denied petitioner's application for a writ of habeas corpus, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner commenced this proceeding for a writ of habeas corpus challenging his continued incarceration following the expiration of the time assessment period in connection with the revocation of his parole. Supreme Court denied the petition without a hearing and this appeal ensued. Inasmuch as petitioner has been released to parole supervision, the instant proceeding — wherein petitioner seeks an immediate release from state custody — is moot (People ex rel. Kim v Smith,  AD3d , , 2017 NY Slip Op 08782, *1 [2017]; see People ex rel. Lashway v Wenderlich, 118 AD3d 1199, 1120 [2014]).
Garry, P.J., McCarthy, Mulvey, Aarons and Rumsey, JJ., concur.
ORDERED that the appeal is dismissed, as moot, without costs.